         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  ROBERT LEE PARKS,

                                           Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 118-197

                  LIZ ROBERTS, et. al.,

                                           Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated March 5, 2019 adopting the Report and Recommendations as the Court's

                     opinion, that Plaintiff's objections are overruled, Plaintiff's second motion to supplement his

                     complaint, motion for default judgment, and motion for emergency protective order are denied.

                     Plaintiff's motion for a second motion to amend is denied as moot; furthermore, Plaintiff's amended

                     complaint is dismissed for failure to state a claim upon which relief can be granted. This case stands

                     closed.




            03/05/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By)
                                                                                 By) Deputy Clerk
GAS Rev 10/1/03
